Citation Nr: 1241247	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis and chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, although the case is currently under the jurisdiction of the Montgomery, Alabama, RO.

This case was previously brought before the Board in July 2010, June 2011, and August 2012, at which times the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  This development included attempting to obtain the Veteran's service personnel records and affording the Veteran a VA examination to determine the nature and likely etiology of any current lung disorder.  The Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran testified at a Board hearing at the RO in Montgomery, Alabama, in June 2010.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's diagnosed lung disabilities, to include COPD, cannot be attributed to his period of service, to include exposure to asbestos.


CONCLUSION OF LAW

The Veteran's lung disabilities, to include COPD, were not incurred in or aggravated by service, nor may they be presumed to be related to in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.300(a), 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2006, prior to the initial December 2006 rating decision.  The July 2006 letter also explained how to substantiate a claim based on asbestos exposure.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Although the RO attempted to obtain the Veteran's service personnel records, a response from the National Personnel Records Center (NPRC) in July 2010 indicated that these records were destroyed in a 1973 fire.  In May 2012, the RO issued of Formal Finding of Unavailability with respect to the Veteran's service personnel records and notified the Veteran.  

VA examinations with respect to the claim were obtained in August 2010 and August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statements of the case which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAWS AND REGULATIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.

Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.

Paragraph (d) states that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.

Paragraph (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

Paragraph (g) notes that high exposure to asbestos and high prevalence of disease have been noted in insulation and shipyard workers.  During World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction.  

Paragraph (h) provides that VA must determine whether service records demonstrate evidence of asbestos exposure during service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information pertinent to the veteran.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that he suffers from a lung disorder as a result of his experiences in-service as a welder.  In support of his claim, he has submitted various articles detailing the health hazards associated with welding.  The Board observes the Veteran's military occupational specialty was that of a supply and parts clerk.  However, he testified at his June 2010 Board hearing that he worked primarily as a welder in service.  An August 1955 service treatment record also noted the Veteran was being treated for an injury which occurred while he was welding.  An April 2012 response from the NPRC indicated that the Veteran's personnel file was destroyed at their facility in 1973.  As the Veteran's personnel file is unavailable, based on the Veteran's testimony and the August 1955 service treatment record, the Board will concede that the Veteran worked as a welder in-service.

A review of the Veteran's service treatment records reveals that chest X-rays taken in March 1957 were normal.  In August 1957, the Veteran was diagnosed as having "mild smoke poisoning," although radiography found his chest to be "probably within normal limits."    The Veteran complained of a chest cold in September 1957.  However, his September 1957 Report of Medical Examination indicated that his lungs and chest were within normal limits.  

Post-service treatment records dated as early as 1977 show diagnoses of right lung pneumonia.  A note dated in January 1980 indicated that the Veteran worked as a welder for a private construction company.  In May 1981, he was diagnosed as having moderate-to-severe COPD.  He was later diagnosed as having asbestosis by a private physician in 2006.  

The Veteran was afforded a VA examination in July 1981 in connection with a claim for a nonservice-connected pension on the basis of a lung condition.  The Veteran reported that he began having trouble with breathing in 1976 or 1977, and that it became worse recently.  He further reported being hospitalized for pneumonia in December 1980.  The Veteran also indicated that he was a welder for 26 years and smoked cigarettes for 22 years, although he quit smoking approximately 4 years prior to the examination  The examiner diagnosed him as having COPD.  

In a July 1991 private treatment note, the Veteran indicated that his spouse smoked in their house and in their car while in his presence.  

The Veteran was afforded a VA respiratory diseases examination in August 2010, at which time the examiner diagnosed him as having emphysema.  The examiner noted that the Veteran was treated for a chest cold with a negative physical examination in 1957, and that subsequent records did not indicate an ongoing problem.  The examiner further noted that the Veteran worked intermittently as a welder and in the shipyards of Mississippi for a few years.  The examiner recognized that the Veteran had a history of longstanding smoking but had quit in 1975 after being hospitalized with pneumonia and having respiratory problems.  The examiner concluded that there was no evidence of asbestos-related lung disease by previous computed tomography scans and chest X-rays.  Moreover, the examiner opined that there was no evidence of prolonged effects from the Veteran's mild smoke inhalation injury nor from his chest cold in documented in service, as they were self-limited events.  As such, the examiner concluded that it was less likely than not that the Veteran's current lung disability or emphysema were causally related to his military service, to include any in-service exposure to asbestos.  

The Veteran was afforded his most recent VA respiratory conditions examination in August 2012, at which time he was diagnosed as having emphysema and COPD.  The examiner concluded that the Veteran's pulmonary conditions were less likely as not related to or caused by his time in the service.  This was based on the facts that: (1) there was no evidence of asbestosis based on the data associated in the claims file; (2) the duration of his time in the service was 3 years, while the duration of his high-risk, post-service occupational exposures greatly exceeded his time in the service; (3) there was a well-documented smoking history, despite having quit smoking in the 1970s; and (4) the most likely causes of the Veteran's current pulmonary conditions were his smoking history and his post-service occupation, based on the timing of onset and the durations of exposure.  

After a careful review of the evidence of record, it is found that service connection for the diagnosed lung disorders, to include COPD, is not warranted.  Clearly, there is no question that the Veteran has been diagnosed with COPD and emphysema; therefore, the requirement of the existence of a current disability has been established.  Although there were isolated complaints of smoke inhalation and a chest cold in service, there was no diagnosis of a chronic lung disorder and COPD was never found in service.  Moreover, the VA examiner unequivocally stated that these episodes had nothing to do with the later development of the Veteran's current lung disorders.  In fact, the August 2012 VA examiner opined that it was more likely that the current lung disorders were related to the Veteran's history of smoking and post-service occupational exposures.  VA regulations are quite clear that, for those claims filed after June 9, 1998 (such as the Veteran's), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a) (2012).  Additionally, the VA examiners opined that the asbestosis diagnosis rendered by the Veteran's private, litigation-related physician was not consistent with the evidence of record, as there was no evidence of calcified pleural plaques or other asbestos-related disease changes.   The Veteran has not presented any evidence, other than his own statements, to refute these opinions.  Although the Veteran reported on his July 2006 claim form that his "lung condition" had its onset in 1955 while he was still in service, this is inconsistent with his prior statements, such as the report of the July 1981 VA examination in which he indicated that his breathing problems began in 1976 or 1977, approximately 20 years after his separation from service.  While the Veteran is competent to state his belief that his current lung disorders are related to service, he has not demonstrated that he has the expertise to render an opinion as to medical etiology.  See Espiritu, supra.  As a consequence, the opinion of the VA examiners are afforded the greatest probative weight and are dispositive of this claim.  See Madden, supra.  Accordingly, service connection for the diagnosed lung disorders cannot be granted.

Therefore, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lung disability, to include COPD, secondary to asbestos exposure is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


